In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00306-CR

____________________


ROBERT LYNN SHEATS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 20,552




MEMORANDUM OPINION
 On June 9, 2009, the trial court sentenced Robert Lynn Sheats as an habitual offender
on a conviction for possession of a controlled substance, methamphetamine, in an amount
of four grams or more but less than 200 grams.  Sheats filed a notice of appeal on June 22,
2009.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that the appellant waived the right of appeal.  See Tex. R. App. P. 25.2 (a)(2). 
The district clerk has provided the trial court's certification to the Court of Appeals.  On
August 27, 2009, we notified the parties that we would dismiss the appeal unless the
appellant established grounds for continuing the appeal.  No response has been filed. 
Because the record does not contain a certification that shows the defendant has the right of
appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2 (d).  Accordingly, we dismiss
the appeal.
	APPEAL DISMISSED.	

                                                                           __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered September 23, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.